Citation Nr: 0300913	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-05 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and knees.  

(The issues of entitlement to service connection for 
arthritis of the back and for ischemic heart disease will 
be the topics of a separate decision.)  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  The veteran was a prisoner of war (POW) and 
held captive by German forces from October 19, 1944 to May 
8, 1945.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1996 and September 2000, of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans affairs 
(VA).  

The Board is undertaking additional development on 
entitlement to service connection for arthritis of the 
back and for ischemic heart disease pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  

The veteran originally requested a hearing before a 
hearing officer at the RO in his statement dated in 
September 1997.  In response, the RO scheduled a hearing 
for November of that year.  The veteran was notified by a 
letter dated in October 1997.  By a letter dated later 
that month, the veteran requested that the RO reschedule 
the aforementioned hearing as he planned to be out of 
town.  Subsequently, in August and again in September 
2002, the veteran indicated that he did not want a 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the originating 
agency.  

2.  Arthritis of the hands and knees was not shown in 
service or within the initial post-service year, and 
arthritis of the hands and knees is not shown to have been 
associated with traumatic injury, disease or event of the 
veteran's active service, to include his prisoner of war 
experience.  

3.  Arthritis of the hands and knees has been associated 
with the aging process.  


CONCLUSION OF LAW

Arthritis of the hands and knees was not incurred in or 
aggravated by the veteran's active military service; the 
inservice incurrence of arthritis of the hands and knees 
cannot be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA 
as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the September 1996 and September 1999 
rating decisions, the April 1998 and February 2002 
statements of the case and a February 2002 supplemental 
statement of the case.  He was specifically told that 
there was no evidence showing that he currently has 
arthritis of the hands or knees that may be associated 
with injury, disease or event of his active service.  The 
Decision Review Officer (DRO) also notified him by 
correspondence dated December 1997, that he needed to 
submit evidence in support of his claim, such as 
statements from doctors who treated him during or shortly 
after service.  Specific evidence, showing a diagnosis of 
traumatic arthritis was requested.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
a letter dated in December 1997, the DRO asked him to 
specify where he had received treatment and solicited 
releases to obtain his private records.  The DRO also 
informed him that VA would request these records from the 
VA Medical Center at Nashville, Tennessee.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records.  The RO also obtained the 
veteran's VA medical records from the VA medical facility 
in Nashville, Tennessee. 

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service connection may be granted for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, osteoarthritis is presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, traumatic arthritis 
shall be service connected if demonstrated to a degree of 
10 percent or more at any time following discharge or 
release from active service.  38 C.F.R. § 3.309(c).  

The veteran contends, in essence that he developed 
arthritis in the hands and knees as a result of his POW 
experience in Germany.  In particular, a letter received 
in April 1998, the veteran explained that he believed that 
his arthritis was the result of a hard parachute landing 
in cold temperatures and frostbite experienced while in 
captivity.   

The veteran's service medical records are negative for 
complaints of findings of arthritis in service, and 
clinical records do not confirm the presence of arthritis 
of the hands and knees in the initial post-service year.  
Rather, arthritis was first diagnosed in November 1988.  

The report of the August 1996 VA examination shows that 
the veteran's medical history was remarkable for total 
knee arthroplasties in October 1993.  Examination was 
consistent with a diagnosis of generalized osteoarthritis.  
The veteran underwent VA examinations in May 1998 and 
January 2001.  The veteran presented the history of 
exposure to cold during his captivity.  The purpose of 
examinations was to determine the effects of cold exposure 
on the veteran's physical condition.  Physical examination 
confirmed the presence of osteoarthritis.  At the time of 
a January 2001 examination, the examiner noted that the 
veteran had residuals of cold injury in the hands and 
feet.  In an addendum that was recorded in January 2002, 
the examiner explained that arthritis in the hands and 
knees was most likely due to the aging process.  While 
arthritis of the feet was likely due to frostbite 
injuries.  This opinion is credible inasmuch as it was 
based on a review of the entire record.  

In summary, arthritis was not shown in service or in the 
initial postservice year.  Traumatic arthritis has not 
been diagnosed and a credible medical opinion indicates 
that current disability is the result of the aging 
process.  In view of the foregoing, the Board finds that 
the preponderance of the evidence is against a finding 
that the veteran's arthritis in the hands and knees was 
the result of injury or disease or event noted during the 
veteran's wartime service.  

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board finds the preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for arthritis of the hands and feet is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

